Title: John Adams to Arthur Lee, 6 April 1784
From: Adams, John
To: Lee, Arthur


        
          Dear Sir
          The Hague April 6. 1784
        
        Your Favour of 14. Jan. was brought me Yesterday. I have been obliged to come here, in order to raise Money, for the Payment of Bills to a large amount, which Mr Morris drew, at a venture, and have at length Succeeded, but it is So lately, that I have not yet joined my Colleagues in Paris, and I am undetermined, whether I Shall go there before the Commission you mention arrives, to treat with Such Nations as desire it, which are indeed all maritime nations. at present We have no Power to treat.
        I wish a Secretary of foreign Affairs appointed and that you may be the Man. There is no Man in America So well acquainted with our foreign Affairs and Surely they require a Man of Some Experience. Mr Jay merits every Thing you meditate for him: and his Country merits to have him placed, where his Abilities and Fortitude, may be a Barrier to her, where she is in danger.
        The new order of Chivalry, has given me, many a melancholly

hour.— It is a deep design to overturn the whole Edifice of our Republican Liberty, but as I know the officers do not mean this, and were not aware of it, I hope they will lay it voluntarily aside. if they do not Knights will make Barons, Earls, Viscounts, Marquises and Dukes and these Princes and Kings, in a very Short time.
        I have heretofore expressed your Regards to Mr Jay and will do it again as you desire. They have been, and will be, very acceptable to him.
        A Friend of mine in the Massachusetts, in a Letter Some months ago, gave me a confused hint, that Franklin had written to somebody, at me, or towards me or against me or about me: but I could make nothing of it, and did not know, till I received your Letter, that he had written against me to Congress. What he can have Said, after allowing me to be Sensible and honest, as you Say he does, I am curious to know.
        Mr Dana’s Arrival in Boston is to me a most joyfull Event.— He has been cruelly treated. No Man has a clearer Insight into the Secret Springs of our foreign Affairs. No Man more honestly attached to his Country. few Men more judicious and able. But in all our foreign Affairs Honos pro Crimine et ob Virtutes certissimum Exitium. The Times for the future will be better. But no Man employed abroad will ever enjoy that Sweet Security, which you have in Perfection in America.
        Let me Say one Word in favour of Sir James Jay to whom as a Physician I am under Obligations for his kind, faithfull and able assistance in a violent fever, which the putrid streets of Paris added to a long Journey in very hot weather and too close an Application to writing, brought upon me last fall. I have every Reason to think that he has been a faithfull American throughout, and not the Smallest to suspect him. I say this because I am informed he has been suspected by the People of the State of New York.
        you will oblige me, by Writing as often as you can. I have Suffered much for want of Intelligence from Congress. it is a long time Since We have recd any of the Journals.
        The Arts which have been practised to embroil American Ministers, Secretaries &c have been more black, more wicked and more deep, Since you left Europe, than I ever knew them while you were here. The vilest Canaille have been employed to write anonimous Letters containing the devilishest Lies. Spies have been set. the most private Conversation betrayed and misrepresented. in short

We have all been in an Inquisition. All have not had sufficient Caution, and Sagacity to avoid the Snares. it was never a pleasant Service. But all these Attempts have failed of their final Object, and We have fish and Fur and Pine Trees in Spight of all. farewell.
        
          J. A.
        
      